NO. 07-02-0330-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

AUGUST 9, 2002

______________________________


IN RE: JUSTIN SAMIRE WHITE

_________________________________

ORIGINAL PROCEEDING
_______________________________

Before QUINN and REAVIS and JOHNSON, JJ.
	Relator Justin Samire White seeks a writ of mandamus compelling the 320th District
Court of Potter County, to show cause why a motion filed by relator, acting  pro se, has not
been heard and granted.  We deny the petition.		
	On July 26, 2002, relator filed with the clerk of this court a pleading entitled Petition
for Writ of Mandamus.  By his petition, relator alleges that he has been under indictment
since November 8, 2001.  He also alleges that he filed a motion seeking withdrawal [sic]
of his counsel in a proceeding in the 320th District Court and appointment of a new
counsel; that no action has been taken on his motion and that no action is expected.  We
are requested to compel the trial court to show cause why the motion has not been heard
and a new counsel appointed.  
	In support of the petition for writ of mandamus, relator has neither attached nor
furnished any document or record of proceedings.  The style and number of the proceeding
in the 320th District Court is not disclosed to us.  When or if a hearing has ever been
requested or the motion presented to the judge in the 320th District Court is not disclosed
or proved by relator.   
	When petition for writ of mandamus is made, it is the relator's burden to show
entitlement to the relief being requested.  See generally Johnson v. Fourth District Court
of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).  Relator must file with the
petition, inter alia, a certified sworn copy of every document that is material to relator's
claim for relief and that was filed in any underlying proceeding, and a properly
authenticated transcript of any relevant testimony from any underlying proceeding including
any exhibits offered in evidence or a statement that no testimony was adduced in
connection with the matter complained of.  Tex. R. App. P. 52.7(a).
	Relator's petition for writ of mandamus contains only allegations.  Certified, sworn
copies of motions and correspondence referenced are not included with the application,
nor is any other document or transcript.  Relator has not presented a record which shows
entitlement to the relief sought, or upon which we are authorized to act.
	The petition/application for writ of mandamus is denied.
								Phil Johnson
								    Justice


Do not publish.